—Order unanimously reversed on the law without costs, cross motion denied, Labor Law § 240 (1) claim reinstated and motion granted. Memorandum: Supreme Court erred in denying plaintiffs motion for partial summary judgment on liability on the Labor Law § 240 (1) claim and in granting the cross motion of defendant Centennial Development Ltd. for partial summary judgment seeking dismissal of that claim. Plaintiff was injured when he fell while cleaning the exterior windows of a two-story commercial building. While the cleaning of windows “does not include * * * routine, household window washing” (Brown v Christopher St. Owners Corp., 87 NY2d 938, 939, rearg denied 88 NY2d 875), the statute applies where, as here, a professional window washer was hired to clean the exterior windows of a multistory building (see, Terry v Young Men’s Hebrew Assn., 168 AD2d 399, 400, affd 78 NY2d 978; Retamal v Osborne Mem. Home Assn., 256 AD2d 506, 507; Williamson v 16 W. 57th St. Co., 256 AD2d 507, 509). (Appeal from Order of Supreme Court, Niagara County, Joslin, J. — Summary Judgment.) Present — Green, J. P., Pine, Scudder and Lawton, JJ.)